UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. Form 10-KSB ANNUAL REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2007 Commission file number: 333-129919 CS Financing Corporation (Name of Small Business Issuer in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 20-3345780 (I.R.S. Employer Identification No.) 21 Tamal Vista Blvd., Suite 230 Corte Madera, California 94925 (Address of Principal Executive Offices) Issuer’s Telephone Number:(415) 927-7302 Securities registered pursuant to Section12(g) of the Act: Five Year Notes – Series A Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.£ Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes TNo £ Check if there is no disclosure of delinquent filers in response to Item405 of RegulationS-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form10-KSB.T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T State the issuer’s revenues for its most recent fiscal year: No market exists for the registrant’s common equity. The number of shares outstanding of the Registrant’s common stock on March 31, 2007, was 237,709. Transitional Small Business Disclosure Format (check one):Yes £No T TABLE OF CONTENTS PART I 2 Item 1. Description of Business 2 Item 2. Description of Property 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II 8 Item 5. Market for Common Equity and Related Stockholder Matters 8 Item 6. Management’s Discussion and Analysis or Plan of Operation 9 Item 7. Financial Statements 11 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 8A. Controls and Procedures 11 PART III 11 Item 9. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance With Section16(a) of the Exchange Act 11 Item 10. Executive Compensation 14 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 12. Certain Relationships and Related Transactions, and Director Independence 19 Item 13. Exhibits 21 Item 14. Principal Accountant Fees and Services 22 SIGNATURES 23 FINANCIAL STATEMENTS F-1 INDEX TO EXHIBITS F-1 FORWARD-LOOKING STATEMENTS This Form 10-KSB and the documents incorporated by reference in this Form 10-KSB may contain forward-looking statements within the meaning of Section27A of the Securities Act of 1933, and Section21E of the Securities Exchange Act of 1934, as amended.Such statements are identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “predict, “project,” and similar expressions.When CS Financing Corporation ("Company")makes forward-looking statements, Company is basing them on Company’s management’s beliefs and assumptions, using information currently available to Company.These forward-looking statements are subject to risks, uncertainties and assumptions, including but not limited to, risks, uncertainties and assumptions related to the following: · federal and state regulations; · general economic conditions; · competitive factors and pricing pressures; · Company’s investment in a limited portfolio of assets and companies · Company’s dependence on the service of key personnel; · interest rates; and · significant intangible assets. If one or more of these or other risks or uncertainties materialize, or if Company’s underlying assumptions prove to be incorrect, actual results may vary materially from those anticipate.Any forward-looking statements includedin this Form10-KSB or the documents incorporated herein by reference reflect Company’s current views with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to Company’soperations, results of operations, growth strategy and liquidity.Please specifically consider the factors identified in this Form 10-KSB or in the documents incorporated by reference in this Form 10-KSB including under the caption “Description of Business - Risk Factors that may affect future Results of Operations,” which could cause actual results to differ materially from those indicated by the forward-looking statements.In light of the foregoing risks and uncertainties, you should not unduly rely on such forward-looking statements when deciding whether to buy, sell or hold any of Company’ssecurities.Company disclaims any intent or obligation to update or alter any of the forward-looking statements whether in response to new information, unforeseen events, changed circumstances or otherwise. 1 PART I Item 1. Description of Business Overview. CS Financing Corporation ("Company") was incorporated on August 19, 2005, as a corporation under the laws of the state of Delaware for the purpose of providing financing formezzanine and other real estate transactions.Mezzanine and other real estate loans that Company expects to participate in, are typically the portion of financing of a real estate transaction that is sandwiched between the senior debt and owners’ equity.From the proceeds of the Company’s offering of 5 Year Notes- Series A(“Notes”), Company intends to, directly make, purchase and service mezzanine and other real estate loans, and to finance or invest in other companies who, in turn,are making mezzanine and other real estate loans.Company’s real estate lending will primarily finance four types of activities: construction (residential and commercial), investment property and land development.The term of the underlying loans will generally range from six to thirty-six months. Company’s investment in other companies that make mezzanine or other real estate loans initially will be madeprincipally with Hennessey Financial, LLC, a Minnesota limited liability company (“Hennessey”).Company may lend up to 40% of the proceeds from the sale of Notes to Hennessey. Hennessey is a mezzanine real estate lender that has been in business since 1999.
